Citation Nr: 1550809	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  96-05 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to April 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In an April 2009 Board remand, the long procedural history involving this case was reported in detail and will not be repeated here.  In recent years, the claim has been remanded on numerous occasions, most recently in February 2013, for evidentiary development, to include an adequate and thorough VA examination so as to address the etiology of the Veteran's current low back disorder.  

A March 2014 Board decision denied the Veteran's claim based, in part, on a May 2013 VA examination report which was obtained pursuant to the February 2013 Board remand.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court) which in turn issued an Order in April 2015 vacating the Board's March 2014 decision and remanding the claim back to the Board for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran has been diagnosed with lumbar strain, lumbar stenosis, and degenerative disc disease (DDD) of the lumbar spine during the appellate period, and he claims that a current back disorder is the result of an in-service accident in which a 55-gallon fuel barrel fell and struck him in the back.

By way of history, the Veteran's service treatment records indicate that he reported with low back pain on several occasions with findings and diagnoses that included mixed-type apophyseal articulations at L5- S1 in November 1970; low back pain in November 1970, February 1971, November 1971, December 1971, January 1972, and February 1972; and chronic low back strain in March 1972.  In December 1971, it was recommended that the Veteran be cross-trained into a career field where he would not be required to actively use his back.  Further, when hospitalized for a period of 19 days in January 1972 for groin pain and back pain, he was diagnosed with low back pain of unknown etiology and received physio-therapy. 

A report made in February 1972 noted a one-year history of low back pain.  In March 1972, the Veteran was found to have chronic back strain.  At that time, it was noted that a medical board had considered the Veteran to be a malingerer.  After a March 1972 psychiatric evaluation, he was diagnosed with passive aggressive personality. 

The Veteran underwent a VA examination in June 1972 and while he complained of low back pain, no orthopedic disease of the back was found.  After a psychiatric evaluation, he was diagnosed with anxiety neurosis with musculoskeletal reaction. 

In a September 1972 rating action, the RO granted service connection for chronic psychoneurotic anxiety reaction with psychophysiological musculoskeletal components, including back complaints. 

Private medical records reflect treatment from June 1989 to June 1993 for complaints of low back pain with an impression of low back pain secondary to muscle spasms noted in April 1993.  A history of low back pain since an April 1991 work-related injury was also reported during this treatment. 

VA outpatient reports document several complaints of low back pain.  He was diagnosed with chronic low back pain in March 1994.  Records from June 1994 to June 1995 also note ongoing reports of low back pain.  X-rays of the lumbosacral spine were reported to be normal during this period.  Following a VA examination in July 1995, the Veteran was diagnosed with lumbar strain with associated muscle spasms.  X-rays were normal.  During subsequent VA outpatient treatment, reports of low back pain continued.  X-rays taken in January 1999 indicated minimal narrowing at L5-S1. 

During a VA orthopedic examination conducted in October 2001, the Veteran reported that he originally injured his low back while fueling aircraft in the service, and he indicated that he had been extensively treated for this problem prior to separation.  The Veteran was noted to have sustained three separate back injuries as a civilian.  Magnetic resonance imaging (MRI) indicated left paramedian disc herniation at the L4-5 level with central canal stenosis and pressure effect on the left fifth lumbar nerve root.  After the evaluation, the impression was DDD of the lumbar spine.  The examiner opined that the Veteran's low back disability was most likely the result of injuries sustained after service and was not the direct result of a condition which existed during service. 

A September 2004 VA examination report, with a June 2005 addendum, as well as VA examination reports from May 2011 and June 2012 (with addendum), were found to be inadequate to address the question of etiology.  The inadequacy of the 2004 and 2005 reports were addressed in a January 2008 Joint Motion for Partial Remand (JMR).  It was noted that the Board did not provide adequate reasons and bases as to why the June 2005 VA examiner's opinion was probative in this matter.  The parties noted that while the VA examiner changed his September 2004 opinion from finding that a nexus existed between the Veteran's service and his DDD to a finding in June 2005 that no such nexus existed.  His change of opinion was based on an inaccurate interpretation of the evidence (regarding purposes of treatment and length of stay in the hospital during service).  The JMR indicated that the Board failed to discuss why the 2005 VA examiner's opinion was deemed to be probative despite its apparent reliance on factual inaccuracies. 

Moreover, as noted by the Board in a March 2012 remand, the May 2011 VA examination report was inadequate because the examiner did not provide a reasoned medical explanation to support the negative opinion.  Additionally, the Board indicated that the opinion was based on an inaccurate factual premise.  Specifically, the examiner assumed that the Veteran had no back symptoms prior to his post-service back injury.  

As to the June 2012 report and addendum, the Board, in a February 2013 remand, found that the VA examiner failed to provide an adequate rationale for his opinion, as the examiner failed to acknowledge that the Veteran was treated during service for low back symptoms.  

An additional VA examination was conducted in May 2013 to address the etiology of the Veteran's low back disorder.  The examiner noted that the Veteran had been diagnosed with DDD of the lower back, and he opined that the Veteran's low back disorder was less likely than not incurred in or caused by the claimed inservice injury.  Most pertinent to this remand, he noted that the Veteran described an injury during service that was not memorialized in the claims file (despite numerous interactions with medical clinics and providers during service).  

Per the April 2015 Memorandum Decision of the Court, the Board failed to independently determine the credibility of the Veteran's assertion that he was injured in service.  As such, the Board erred erred by failing to discuss whether the May 2013 VA examination report was based on an accurate factual premise.

The Board notes lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  Here, while the Veteran may lack the competency to provide an etiological assessment pertaining to a complex medical diagnosis, he is certainly competent to report that a 55-pound oil drum landed on his back, causing resulting pain in his lumbar spine.  Further, the Veteran's account has not changed throughout the long pendency of this appeal.  In fact, the Veteran related a similar account in October 2001, September 2004, and May 2013.

As such, and while the Board sincerely regrets an additional remand considering the lengthy procedural history in this case, an additional VA etiological opinion must be obtained so as to determine whether it is at least as likely as not that the Veteran's reported, in-service accident is linked to his currently-diagnosed back disorder.    

A discussion of whether the reported in-service injury took place is not necessary.  Instead, the examiner must focus his or her analysis on the Veteran's symptoms and diagnosed disorders during his period of service, and whether the Veteran's DDD (or any other currently-diagnosed lumbar disorder) shares an etiological link with those in-service reports.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA addendum opinion from the May 2013 VA examiner, or if not available, schedule the Veteran for an additional VA examination to assess the nature and etiology of any lumbar spine disorder diagnosed during the pendency of this appeal.  The Veteran's VA claims folder should be made available to the examiner for review in conjunction with the opinion or examination.  The examiner should specifically review, note, and discuss all prior diagnoses of record.  Further, the examiner must note a review of the April 2015 Memorandum Decision by the Court as well this Remand.  Importantly, the examiner's opinion must not be based upon the lack of evidence concerning an in-service back injury.  Instead, the examiner's analysis should focus on the Veteran's in-service reports and diagnoses, and whether such reports are medically-linked to current findings.

In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following question:

Is it at least as likely as not (50 percent or greater probability) that any current lumbar disorder is of service onset or otherwise related to the Veteran's period of active service?  Why or why not?  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

2.  After completing the above action, and any other indicated development, the Veteran's claim must be re-adjudicated.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

